[bg_1.jpg]

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.
EMPLOYMENT; TERM

1.1 The Company will continue to employ the Employee in its business, and the
Employee will continue to perform duties for the Company as its President and
Chief Executive Officer, and as the Executive Chairman of the Board of Directors
of the Company (the “Board”), and as the President of COSI Agency, Inc.
(“COSI”), for a term continuing from and after the Effective Date and
terminating on December 31, 2022 (the “Expiration Date”), subject to earlier
termination as hereinafter provided (the employment period, as earlier
terminated as provided for herein, being referred to as the “Term”).
1.2 Upon the expiration of the Term or the termination of the Employee’s
employment with the Company for any reason whatsoever, whether during or
following the Term, he shall be deemed to have resigned all of his positions as
an employee, officer and director of the Company and of each and every
subsidiary thereof.
2.
DUTIES

During the Term, the Employee shall serve as the Company’s President, Chief
Executive Officer, and Chief Investment Officer, as the Executive Chairman of
the Board, and as the President of COSI.  As the President and Chief Executive
Officer of the Company, the Employee shall have and perform executive,
administrative, and managerial duties customary for such a position, and such
further duties of an executive character as shall, from time to time, be
delegated or assigned to him by the Board or the Executive Committee of the
Board.  As Executive Chairman of the Board, the Employee shall represent and
promote the Company to the investment community and maintain relationships with
existing shareholders, investment bankers and analysts and such



--------------------------------------------------------------------------------

[bg_2.jpg]

--------------------------------------------------------------------------------



4.
COMPENSATION

4.1 For all services to be rendered by the Employee during the Term, and in
consideration of the Employee’s representations and covenants set forth in this
Agreement, the Employee shall be entitled to receive from the Company
compensation as set forth in Sections 4.2, and 4.4 below.
4.2 The Employee shall be entitled to receive a salary at the rate of five
hundred thousand dollars ($500,000) for each of the calendar years of the Term
(the “Base Salary”); provided, however, the Base Salary shall be reduced on a
dollar-for-dollar basis to the extent of the salary payable by KICO to the
Employee pursuant to the KICO Employment Agreement for the same period (the
“KICO Salary”).
4.3 (a) Subject to the terms and conditions hereof, the Employee shall also be
entitled to receive from the Company, for each calendar year during the Term, a
bonus (the “Bonus”) equal to six percent (6%) of the Company’s Net Income (as
hereinafter defined) for such calendar year, not to exceed two point five (2.5)
times the Base Salary  (the “Bonus Payments”).
   (b) For purposes hereof, the term “Net Income” for any particular calendar
period shall mean the Company’s consolidated income from operations before taxes
for such period determined in accordance with generally accepted accounting
principles consistently applied, as audited and reported upon by the independent
auditors of the Company, except that any expense or income attributable to the
Employee’s LTC (as hereinafter defined) shall be disregarded and the Company’s
consolidated net investment income (loss), net unrealized gains (losses) on
equity securities and net realized gains (losses) on investments shall be
excluded.  See Exhibit A for a sample calculation.

--------------------------------------------------------------------------------

(c) For purposes hereof, in the event that this Agreement shall terminate on a
date other than December 31 of any calendar year and for such calendar year,
pursuant to the terms of this Agreement, the Employee is entitled to receive a
Bonus through the termination date (the “Termination Date”), then the Company’s
Net Income for such calendar year shall be determined for the period from the
first day of such calendar year (the “Termination Year”) until the Termination
Date by multiplying the Company’s Net Income for the period from the first day
of the Termination Year until the end of the calendar quarter in which the
Termination Date falls (the “Termination Quarter”) by a fraction, the numerator
of which shall be the number of days from the first day of the Termination Year
until the Termination Date and the denominator of which shall be the number of
days from the first day of the Termination Year until the end of the Termination
Quarter. In the event the Termination Quarter shall be other than the last
calendar quarter of the Termination Year, notwithstanding that the term “Net
Income” shall have the meaning ascribed to it by paragraph (b) hereof (as
adjusted by the provisions of this paragraph (c)), the application of such term
to this paragraph (c) shall not be subject to any adjustment based upon an audit
or report of the Company’s independent auditors with respect to the Termination
Year but instead shall be calculated and paid as provided for in paragraph (d)
hereof.
(d) The Bonus for any calendar year shall be payable in the following calendar
year within thirty (30) days following the receipt by the Company of the report
of its independent auditors, with regard to the Company’s Net Income for such
calendar year, calculated in accordance with paragraph (b) hereof and otherwise
consistent with the consolidated financial statements of the Company for the
calendar year (the “Audited Financial Statements”), as set forth in any Form
10-K filed by the Company with the Securities and Exchange Commission (the
“SEC”); provided, however, that, in the event the Audited Financial Statements
are not available

--------------------------------------------------------------------------------

by February 28 of any calendar year, an interim Bonus payment, if any, shall be
made based upon the unaudited consolidated financial statements of the Company
for such calendar year, as determined by the Company’s chief financial officer
and approved by the Company’s Compensation Committee. Following receipt of the
Audited Financial Statements, an appropriate adjustment will be made to the
Bonus amount, and the Company will pay any underpayment, or the Employee will
return any overpayment, within fifteen (15) days of receipt of the Audited
Financial Statements. Notwithstanding the foregoing, with respect to any
Termination Year in which the Termination Quarter is other than the last
calendar quarter of the Termination Year, the Bonus shall be payable within
thirty (30) days following the determination by the Company’s chief financial
officer of the Company’s Net Income through the end of the Termination Quarter,
if any, calculated in accordance with paragraph (c) hereof and otherwise
consistent with the consolidated financial statements of the Company for the
period ended with the end of the Termination Quarter, as set forth in any Form
10- Q filed by the Company with the SEC.


4.4 (a) In order to compensate the Employee for the growth in the Company’s
adjusted book value per share (“ABVPS”) during the Term, subject to the terms
and conditions hereof, the Employee shall also be entitled to receive from the
Company a one-time long-term compensation (“LTC”) bonus as hereinafter provided
in this Section 4.4 based upon threshold, target and maximum average annual
compounded percentage increases in ABVPS between December 31, 2019 and December
31, 2022 of eight percent (8%), eleven percent (11%) and fourteen percent (14%),
respectively.
(b) For purposes hereof, the term “2019 ABVPS” shall mean, as of December 31,
2019, (i) the Company’s consolidated total stockholders’ equity (exclusive of
the Company’s consolidated accumulated other comprehensive income (“AOCI”), and
exclusive of any pre-2017

--------------------------------------------------------------------------------



accumulated net gain (loss) on equity securities included in consolidated
stockholders’ equity at December 31, 2017 and any unrealized gain (loss)
included in book income from 2017 through 2019 divided by (ii) the number of
shares of Common Stock issued and outstanding. See Exhibit B for sample
calculation.


(c) For purposes hereof, the term “2022 ABVPS” shall mean, as of December 31,
2022, (i) the Company’s consolidated total stockholders’ equity (exclusive of
the Company’s consolidated AOCI, and without giving effect, for the years ending
December 31, 2020, 2021 and 2022, to any stock-based compensation expense, any
dividends declared and paid, any issuances of securities, any treasury share
purchases and any expense or income attributable to the Employee’s LTC), divided
by (ii) the number of shares of Common Stock issued and outstanding.
(d) In the event that the 2022 ABVPS is eight percent (8%) (the “Threshold
Annual Percentage Increase”) greater, on an average per annum compounded basis,
than the 2019 ABVPS, the Employee shall be entitled to receive an LTC payment of
nine hundred forty- five thousand dollars ($945,000) (the “Threshold LTC
Amount”).
(e) In the event that the 2022 ABVPS is eleven percent (11%) (the “Target Annual
Percentage Increase”) greater, on an average per annum compounded basis, than
the 2019 ABVPS, the Employee shall instead be entitled to receive an LTC payment
of one million eight hundred ninety thousand dollars ($1,890,000) (the “Target
LTC Amount”).
(f) In the event that the 2022 ABVPS is at least fourteen percent (14%) (the
“Maximum Annual Percentage Increase”) greater, on an average per annum
compounded basis, than the 2019 ABVPS, the Employee shall instead be entitled to
receive an LTC payment of two million eight hundred thirty-five thousand dollars
($2,835,000) (the “Maximum LTC Amount”).

--------------------------------------------------------------------------------

(g) In the event that the percentage increase in the 2022 ABVPS, on an average
per annum compounded basis, over the 2019 ABVPS is greater than the Threshold
Annual Percentage Increase but less than the Target Annual Percentage Increase,
the Employee shall instead be entitled to receive a sliding scale LTC payment
equal to the following:
$945,000 + ( X . $945,000 )
Y
Where X = the difference between (i) the 2022 ABVPS and (ii) the 2022 ABVPS
which would result in the payment of the Threshold LTC Amount (the “Threshold
2022 ABVPS”); and
Y = the difference between (i) the 2022 ABVPS which would result in the payment
of the Target LTC Amount (the “Target 2022 ABVPS”) and (ii) the Threshold 2022
ABVPS.
(h) In the event that the percentage increase in the 2022 ABVPS, on an average
per annum compounded basis, over the 2019 ABVPS is greater than the Target
Annual Percentage Increase but less than the Maximum Annual Percentage Increase,
the Employee shall instead be entitled to receive a sliding scale LTC payment
equal to the following:
$1,890,000 + ( X . $945,000 )
Y
Where X = the difference between (i) the 2022 ABVPS and (ii) the Target 2022
ABVPS; and

--------------------------------------------------------------------------------

Y = the difference between (i) the 2022 ABVPS which would result in the payment
of the Maximum LTC Amount (the “Maximum 2022 ABVPS”) and (ii) the Target 2022
ABVPS.
(i) For purposes hereof, in the event that this Agreement shall terminate on a
date other than December 31, 2022, and, pursuant to the terms of this Agreement,
the Employee is entitled to receive an LTC payment through the Termination Date,
then all references in this Section 4.4 to “2022  ABVPS” shall instead refer to
the ABVPS as of the end of the Termination Quarter (calculated in the same
manner as the 2022  ABVPS) (the “Termination Quarter ABVPS”) and the amount of
any LTC payment due pursuant to the Section 4.4 shall be equal to the amount
otherwise payable multiplied by a fraction, the numerator of which shall be the
number of days from the Effective Date until the Termination Date and the
denominator of which shall be the number of days from the Effective Date until
December 31, 2022.
(j) The LTC shall be payable in the following calendar year within thirty (30)
days following the receipt by the Company of the report of its independent
auditors with regard to the consolidated financial statements of the Company for
the calendar year ending December 31, 2022, as set forth in any Form 10-K filed
by the Company with the SEC. Notwithstanding the foregoing, if the Termination
Quarter is other than the last calendar quarter of calendar year 2022, the LTC
amount shall be payable within thirty (30) days following the determination by
the Company’s chief financial officer of the Termination Quarter ABVPS,
calculated in accordance with paragraph hereof and otherwise consistent with the
consolidated financial statements of the Company for the period ended with the
end of the Termination Quarter, as set forth in any Form 10-Q filed by the
Company with the SEC.

--------------------------------------------------------------------------------

4.5 The Employee shall not be eligible to participate in any employee incentive
compensation plan other than as expressly provided in this Agreement.
5.
REIMBURSEMENT OF EXPENSES

5.1 Subject to Section 5.3 hereof, the Company shall pay directly, or reimburse
the Employee for, all reasonable and necessary expenses and disbursements
incurred by the Employee for and on behalf of the Company in the performance of
his duties during the Term.
5.2 The Employee shall submit to the Company, not less than once in each
calendar month, reports of such expenses and disbursements in a form normally
used by the Company, and receipts with respect thereto, and the Company’s
obligations under Section 5.1 hereof shall be subject to compliance therewith.
The Company acknowledges that the Employee has complied with his obligations
under this Section 5.2 through the day prior to the Contract Date.
5.3 During the Term, the Employee shall be entitled to receive a monthly
automobile allowance of one thousand dollars ($1,000) for any and all expenses
related to the Employee’s automobile (i.e., lease payments, insurance, gas,
tolls, parking and the like). Except for reimbursement of directly related
automobile expenses (i.e., parking and tolls) incurred by the Employee while
fulfilling his duties and responsibilities to the Company, but which are outside
of the Employee’s normal day to day usage of his automobile, the Employee will
not be entitled to any additional or alternative reimbursement for any other
automobile related expenses.
6.
DISABILITY; INSURANCE

6.1 If, during the Term, the Employee, in the opinion of a majority of all of
the members of the Board (excluding the Employee if he is a member), as
confirmed by competent medical evidence, shall become physically or mentally
incapacitated to perform his duties for the Company hereunder (“Disabled”) for a
continuous period, then for the first twelve (12) months of such period

--------------------------------------------------------------------------------

he shall receive his full salary (subject to the following sentence, the “Salary
Continuation Period”). In no event, however, shall the Employee be entitled to
receive any payments under this Section 6.1 beyond the expiration or termination
date of this Agreement. Effective with the date of his resumption of full
employment, the Employee shall be re-entitled to receive his full salary. If
such illness or other incapacity shall endure for a continuous period of at
least twelve (12) months or for at least two hundred fifty (250) business days
during any eighteen (18) month period, the Company shall have the right, by
written notice, to terminate the Employee’s employment hereunder as of a date
(not less than thirty (30) days after the date of the sending of such notice) to
be specified in such notice. The Employee agrees to submit himself for
appropriate medical examination to a physician of the Company’s designation as
necessary for purposes of this Section 6.1.


6.2 The obligations of the Company under this Article 6 may be satisfied, in
whole or in part, by payments to the Employee under a disability insurance
policy provided by the Company and/or KICO.
6.3 Notwithstanding the foregoing, in the event that, at the time of any
apparent incapacity, the Company has in effect a disability policy with respect
to the Employee, the Employee shall be considered Disabled for purposes of
Section 6.1 only if he is considered disabled for purposes of the policy.
6.4 In the event of the termination of the Employee’s employment based upon him
becoming Disabled, as severance, the Employee shall be entitled to receive (a)
the Bonus compensation to which he is entitled until the expiration of the
Salary Continuation Period pursuant to Section 4.3 hereof (i.e., the Termination
Date shall be considered the last day of the Salary Continuation Period); and
(b) the LTC bonus compensation to which he is entitled to receive

--------------------------------------------------------------------------------

through the Termination Date. The amount to be paid to the Employee pursuant to
this Section 6.4 shall constitute the sole and exclusive remedy of the Employee,
and the Employee shall not be entitled to any other or further compensation,
rights or benefits hereunder or otherwise, including pursuant to Article 11.


7.
RESTRICTIVE COVENANTS

7.1 (a) The services of the Employee are unique and extraordinary and essential
to the business of the Company, especially since the Employee shall have access
to the Company’s customer lists, producer lists, trade secrets and other
privileged and confidential information essential to the Company’s business.
Therefore, the Employee agrees that, if the term of his employment hereunder
shall expire or his employment shall at any time terminate, with Cause (as
hereinafter defined) and with or without Good Reason (as hereinafter defined),
the Employee will not at any time during the Restrictive Covenant Period (as
hereinafter defined), without the prior written consent of the Company, directly
or indirectly, whether individually or as a principal, officer, employee,
partner, shareholder, member, manager, director, agent of, or consultant or
independent contractor to, any person, corporation, limited liability company,
partnership, limited partnership or other entity (collectively, “Person”):
(i) within any state in which the Company has a license to operate on the date
on which the Employee ceases to be employed by the Company (the “Cessation
Date”), engage or participate in a business which, as of the Cessation Date, is
similar to or competitive with, directly or indirectly, a business in which the
Company is then engaged (“Competitive Business”), and shall not make any
investments in any such Competitive Business, except that the foregoing shall
not restrict the Employee from acquiring up to one percent (1%) of the
outstanding

--------------------------------------------------------------------------------



voting stock of any Competitive Business whose securities are listed on a stock
exchange or Nasdaq;


(ii) cause or seek to persuade any director, officer, employee, customer,
client, account, agent, producer, reinsurer or supplier of, or consultant or
independent contractor to, the Company, or others with whom the Company has a
business relationship (collectively, “Business Associates”), to discontinue or
materially modify the status, employment or relationship of such Person with the
Company, or to become employed in any activity similar to or competitive with
the activities of the Company; provided, however, that nothing in this Section
shall restrict the Employee’s ability to cause or seek to persuade his daughter,
Amanda Goldstein, to alter her relationship with the Company;
(iii) cause or seek to persuade any prospective customer, client, account or
other Business Associate of the Company (which at or about the Cessation Date
was then actively being solicited by the Company) to determine not to enter into
a business relationship with the Company or to materially modify its
contemplated business relationship;
(iv) hire, retain or associate in a business relationship with, directly or
indirectly, any director, officer or employee of the Company; or
(v) solicit or cause or authorize to be solicited, or accept, for or on behalf
of him or any third party, any business from, or the entering into of a business
relationship with, (A) others who are, or were within one (l) year prior to the
Cessation Date, a customer, client, account or other Business Associate of the
Company, or (B) any prospective customer, client, account or other Business
Associate of the Company which at or about the Cessation Date was then actively
being solicited by the Company.

--------------------------------------------------------------------------------

The foregoing restrictions set forth in this Section 7.1(a) shall apply likewise
during the Term.
(b) For purposes hereof, the term “Restrictive Covenant Period” shall mean the
eighteen (18) month period commencing with the Cessation Date; provided,
however, that, in the event that the Employee’s employment is terminated by the
Employee for Good Reason, the term “Restrictive Covenant Period” shall mean the
shorter of (i) the twelve (12) month period commencing with the Cessation Date
and (ii) the period commencing with the Cessation Date and ending on the
Expiration Date.
7.2 The Employee agrees to disclose promptly in writing to the Board all ideas,
processes, methods, devices, business concepts, inventions, improvements,
discoveries, know-how and other creative achievements (hereinafter referred to
collectively as “discoveries”), whether or not the same or any part thereof is
capable of being patented, trademarked, copyrighted, or otherwise protected,
which the Employee, while employed by the Company, conceives, makes, develops,
acquires or reduces to practice, whether acting alone or with others and whether
during or after usual working hours, and which are related to the Company’s
business or interests, or are used by the Company, or arise out of or in
connection with the duties performed by the Employee. The Employee hereby
transfers and assigns to the Company all right, title and interest in and to
such discoveries (whether conceived, made, developed, acquired or reduced to
practice on or prior to the Effective Date or during his employment with the
Company), including any and all domestic and foreign copyrights and patent and
trademark rights therein and any renewals thereof. On request of the Company,
the Employee will, without any additional compensation, from time to time
during, and after the expiration or termination of, the Term, execute such
further instruments (including, without limitation, applications for copyrights,
patents, trademarks and assignments thereof) and do all such other acts and
things as may be deemed necessary or desirable by the

--------------------------------------------------------------------------------

Company to protect and/or enforce its right in respect of such discoveries. All
expenses of filing or prosecuting any patent, trademark or copyright application
shall be borne by the Company, but the Employee shall cooperate, at the
Company’s expense, in filing and/or prosecuting any such application.


7.3 (a) The Employee represents that he has been informed that it is the policy
of the Company to maintain as secret all confidential information relating to
the Company, including, without limitation, any and all knowledge or information
with respect to secret or confidential methods, processes, plans, materials,
customer, producer and reinsurer lists or data, or with respect to any other
confidential or secret aspect of the Company’s activities, and further
acknowledges that such confidential information is of great value to the
Company. The Employee recognizes that, by reason of his employment with the
Company, he has acquired and will acquire confidential information as aforesaid.
The Employee confirms that it is reasonably necessary to protect the Company’s
goodwill, and, accordingly, hereby agrees that he will not, directly or
indirectly (except where authorized by the Board), at any time during the Term
or thereafter divulge to any Person, or use, or cause or authorize any Person to
use, any such confidential information.
(b) The Employee agrees that he will not, at any time, remove from the Company’s
premises any drawings, notebooks, software, data or other confidential
information relating to the business and procedures heretofore or hereafter
acquired, developed and/or used by the Company, except where necessary in the
fulfillment of his duties hereunder.
(c) Notice Under Defend Trade Secrets Act: Notwithstanding the requirements
contained in this Agreement, in accordance with the Defend Trade Secrets Act,
Employee will not be held criminally or civilly liable under any federal or
state trade secret law if Employee discloses a Trade Secret in confidence to
federal, state or local government officials, to Employee’s attorney

--------------------------------------------------------------------------------

solely for the purpose of reporting or investigating a suspected violation of
law, or in a sealed complaint or other document filed in a lawsuit or other
proceeding. Further, if Employee files a lawsuit alleging retaliation by the
Company for reporting a suspected violation of law, Employee may disclose the
Trade Secret to his attorney and use the Trade Secret information in the court
proceeding if Employee: (i) files the document containing the Trade Secret in a
sealed court document; and (ii) does not disclose the Trade Secret, except
pursuant to court order. However, if Executive engages in conduct otherwise
prohibited by law, such as, but not limited to, accessing Trade Secrets
unlawfully or by unauthorized means, no immunity shall apply and the Company
reserves the right to pursue all available remedies.


(d) The Employee agrees that, upon the expiration or termination of this
Agreement or the termination of his employment with the Company for any reason
whatsoever, he shall promptly deliver to the Company any and all drawings,
notebooks, software, data and other documents and material, including all copies
thereof, in his possession or under his control relating to any confidential
information or discoveries, or which is otherwise the property of the Company.
(e) For purposes hereof, the term “confidential information” shall mean all
information given to the Employee, directly or indirectly, by the Company and
all other information relating to the Company otherwise acquired by the Employee
during the course of his employment with the Company (whether on or prior to the
Effective Date or hereafter), other than information which (i) was in the public
domain at the time furnished to, or acquired by, the Employee, or (ii)
thereafter enters the public domain other than through disclosure, directly or
indirectly, by the Employee or others in violation of an agreement of
confidentiality or nondisclosure.

--------------------------------------------------------------------------------

(f) This Section 7.3 shall not be construed to unreasonably restrict the
Employee’s ability to disclose confidential information in an arbitration
proceeding or a court proceeding in connection with the assertion of, or defense
against any claim of breach of this Agreement in accordance with Articles 12 and
14. In addition, nothing in this Agreement prohibits the Employee from reporting
possible violations of federal or state law or regulation to any governmental
agency or entity or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation.
7.4 For purposes of this Article 7, the term “Company” shall mean and include
the Company and any and all subsidiaries and affiliated entities of the Company
in existence from time to time.
7.5 In connection with his agreement to the restrictions set forth in this
Article 7, the Employee acknowledges the benefits accorded to him pursuant to
the provisions of this Agreement, including, without limitation, the agreement
on the part of the Company to employ the Employee during the Term (subject to
the terms and conditions hereof). The Employee also acknowledges and agrees that
the covenants set forth in this Article 7 are reasonable and necessary in order
to protect and maintain the proprietary and other legitimate business interests
of the Company and that the enforcement thereof would not prevent the Employee
from earning a livelihood.
8.
VACATIONS; LEAVE

The Employee shall be entitled to an aggregate of five (5) weeks’ vacation time
for each twelve (12) month period during the Term, the time and duration thereof
to be determined by mutual agreement between the Employee and the Board. Any
vacation time not used by the end of the Term shall be forfeited without
compensation. In addition, the Employee shall not be entitled to

--------------------------------------------------------------------------------

carry over or use any vacation time that is unused as of the end of any twelve
(12) month period during the Term. Further, the Employee shall be entitled to
the number of sick, personal, family and other days off during each twelve (12)
month period of the Term as set forth in KICO’s employee handbook. The Company
acknowledges that the Employee has complied with his obligations under this
Article 8 through the Contract Date.
9.
PARTICIPATION IN EMPLOYEE BENEFIT PLANS; STOCK AWARDS

9.1 The Employee shall be accorded the right to participate in and receive
benefits under and in accordance with the provisions of any pension, insurance,
medical and dental insurance or reimbursement (with spousal coverage) or other
plan or program of the Company or KICO, either in existence as of the Effective
Date or thereafter adopted for the benefit generally of its executive employees.
Additionally, in the event of termination of the Employee’s employment by the
Company without Cause, or by the Employee for Good Reason, the Company or KICO
shall continue to provide to the Employee health, dental, and vision insurance
coverage at no cost to the Employee (with spousal coverage) until the Expiration
Date or such time as the Employee becomes eligible for similar coverage,
whichever is sooner (provided that the cost of such coverage shall be treated as
taxable income to the Employee monthly to the extent necessary to enable the
health plan to continue to satisfy applicable nondiscrimination requirements of
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the Patient Protection and Affordable Care Act (the “Affordable Care Act”).
9.2 For each calendar year of the Term, the Employee will be eligible to
participate in the Kingstone Companies, Inc. 2014 Equity Participation Plan (the
“Equity Plan”) on such basis as determined in the discretion of the Board or an
authorized committee thereof in accordance with the terms of the Equity Plan. 
Without limiting the generality of foregoing, for each calendar year

--------------------------------------------------------------------------------

of the Term, the Employee will be entitled to a grant of that number of shares
of Restricted Stock under the Equity Plan having a value equal to $136,500
divided by the fair market value of the Company stock on the date of grant,
vesting as follows, based on continuous service with the Company as an employee,
director or consultant through the applicable vesting date:


Grant for Calendar 2020
1/3 on first anniversary of grant date
1/3 on second anniversary of grant date
1/3 on December 31, 2022
Grant for Calendar 2021
½ on first anniversary of grant date
½ on December 31, 2022
Grant for Calendar 2022
100% on December 31, 2022

Notwithstanding the foregoing, the grants will vest earlier than the date
specified in the chart upon the Company’s termination of Employee as an employee
without Cause or for Disability, by Employee as an employee for Good Reason, or
as a result of Employee’s death.
9.3 Within 30 days following January 1, 2020, the Company shall grant the
Employee that number of shares of Restricted Stock (as defined in the Equity
Plan) having a value equal to $1,250,000 divided by the fair market value of the
Company stock on the date of grant, vesting in substantially equal annual
installments on the first anniversary of the grant date (1/3), the second
anniversary of the grant date (1/3) and on December 31, 2022 (1/3),
respectively, based on service with the Company as an employee, director or
consultant. Within 30 days following January 1, 2021, the Company shall grant
the Employee Restricted Stock equal to $1,500,000, vesting fifty percent (50%)
on the first anniversary of the grant and fifty percent (50%) on December 31,
2022, so long as the Employee has continuously served the Company as an
employee, director or consultant. Notwithstanding the foregoing, the grants
described in this Section 9.3 shall vest earlier upon the Company’s termination
of Employee as an employee without Cause or for Disability, by Employee as an
employee for Good Reason, or as a result of Employee’s death.

--------------------------------------------------------------------------------

10.
SERVICE AS OFFICER AND DIRECTOR

During the Term, the Employee shall, if elected or appointed, serve as (a) an
officer of the Company and/or any subsidiaries of the Company in existence or
hereafter created or acquired and (b) a director of the Company and/or any such
subsidiaries of the Company in existence or hereafter created or acquired, in
each case without any additional compensation for such services. In the event
the Company has in effect during the Term a director and officer liability
insurance policy, the Company will include the Employee therein as a named
insured.
11.
EARLIER TERMINATION

11.1 The Employee’s employment hereunder (a) shall automatically terminate upon
his death, (b) may terminate at any time during the Term at the option of the
Company upon written notice to the Employee for Cause or without Cause, (c) may
terminate at any time during the Term at the option of the Employee upon written
notice to the Company for Good Reason or without Good Reason and (d) may
terminate at the option of the Company in the event the Employee becomes
Disabled, as provided for in Article 6.
11.2 As used in this Agreement, “Cause” shall mean (a) the Employee’s commission
of any act in the performance of his duties constituting common law fraud, a
felony or other gross malfeasance of duty, (b) the Employee’s commission of any
act involving moral turpitude which reasonably may have a material adverse
effect on the Company and its subsidiaries taken as a whole (“Material Adverse
Effect”), (c) any misrepresentation by the Employee (including, without
limitation, a breach of any representation set forth in Article 13 hereof) which
reasonably may have a Material Adverse Effect, (d) any breach of any material
covenant on the Employee’s part herein set forth (which breach, if curable, is
not cured by the Employee within thirty (30) days of the Employee’s receipt of
written notice thereof from the Company), or (e) the Employee’s

--------------------------------------------------------------------------------

engagement in other intentional or grossly negligent misconduct which may
reasonably have a Material Adverse Effect. The parties agree that the term
“Material Adverse Effect” includes the loss or suspension of any license for the
Company or KICO to operate or any disqualification or suspension for the
Employee to serve as an officer or director thereof under applicable law.


11.3 As used in this Agreement, “Good Reason” shall mean (a) any material breach
of this Agreement on the Company’s part (which breach, if curable, is not cured
by the Company within thirty (30) days of the Company’s receipt of written
notice thereof from the Employee), (b) a material diminution in the Employee’s
duties and responsibilities (other than following an event constituting Cause)
in his capacity as the Company’s President and Chief Executive Officer, as
Executive Chairman of the Board, and as President of COSI Agency, Inc., (c) a
material adverse change in the Employee’s current reporting structure (other
than following an event constituting Cause), (d) a material decrease in the
compensation payable to the Employee from the compensation payable pursuant to
this Agreement, (e) the Employee’s termination under the KICO Employment
Agreement by KICO other than for Cause, or (f) the relocation of the location of
the Company’s principal offices at which the Employee is to provide his services
to a location that is more than thirty (30) miles from Valley Stream, New York
(it being understood and agreed, however, that the Employee shall be required to
travel to Kingston, New York as often as is reasonably required for him to
perform his duties as Chairman of the Board of KICO). Good Reason shall only
exist if (i) notice is given within ninety (90) days of the initial event, (ii)
such event is not cured within thirty (30) days of the giving of such notice,
and (iii) Employee terminates employment within sixty (60) days of the end of
the cure period. Notwithstanding the foregoing, Good Reason prior to January 1,
2020 shall have the meaning and procedural requirements set forth in the Prior
Amended Employment Agreement.

--------------------------------------------------------------------------------

11.4 In the event of the termination of the Employee’s employment by the Company
for Cause or by the Employee without Good Reason, the Company shall have no
further obligations to the Employee, and the Employee shall be entitled to no
further compensation from the Company, except for any pro-rata amounts due to
the Employee at such date of termination, as provided for in Section 4.2 hereof,
and except, in the case of a termination of employment by the Employee without
Good Reason, for any Bonus amount for the completed calendar year immediately
preceding the date of termination, as provided in Section 4.3 hereof. As an
illustration of the foregoing, in the event of a termination of employment by
the Employee without Good Reason on March 1, the Employee would be entitled to
receive the amount payable to him pursuant to Section 4.2 hereof to March 1 and
the amount, if any, payable to him pursuant to Section 4.3 hereof for the
immediately preceding calendar year ended December 31. In the event of the
termination of the Employee’s employment by the Company for Cause or by the
Employee without Good Reason, the amount to be paid to the Employee pursuant to
this Section 11.4 shall constitute the sole and exclusive remedy of the
Employee, and the Employee shall not be entitled to any other or further
compensation, rights or benefits hereunder or otherwise.
11.5 In the event of the termination of the Employee’s employment by the Company
without Cause or by the Employee for Good Reason, the Employee shall be entitled
to receive (a) the compensation to which he would have been entitled until the
expiration of the Term pursuant to Section 4.2 hereof, (b) the Bonus
compensation to which he is entitled to receive through the expiration of the
Term pursuant to Section 4.3 hereof, and (c) the LTC to which he is entitled to
receive in accordance with the provisions of Section 4.4 hereof.  The
compensation payable pursuant to (a) above shall be payable to the Employee in
accordance with the Company’s standard payroll practices as if his employment
had continued. The amount to be paid to the Employee

--------------------------------------------------------------------------------

pursuant to this Section 11.5 shall constitute the sole and exclusive remedy of
the Employee, and the Employee shall not be entitled to any other or further
compensation, rights or benefits hereunder or otherwise.


11.6 In order to protect the Employee against the possible consequences and
uncertainties of a Change of Control of the Company and thereby induce the
Employee to remain in the employ of the Company, the Company agrees that:
(a) If, during the Term, the Employee’s employment is terminated within eighteen
(18) months subsequent to a Change of Control by the Company other than for
Cause or by the Employee for Good Reason, the Company shall pay to the Employee
an amount in cash equal to the sum of (i) three point eight two (3.82) times the
Base Salary and (ii) if prior to December 31, 2022, the Target LTC Amount, and
if after December 31, 2022, and prior to its payment, the LTC bonus, and (iii)
the Bonus through the Termination Date, calculated pursuant to Section 4.3(c)
(the “Change of Control Payment”). The Change of Control Payment shall be
payable in one lump sum payment within ten (10) days following the date of
termination of the Employee except for the Bonus through the Termination Date,
which shall be payable within thirty (30) days following the determination by
the Company’s chief financial officer of the Company’s Net Income through the
end of the Termination Quarter, if any, and otherwise consistent with the
consolidated financial statements of the Company for the period ended with the
end of the Termination Quarter, as set forth in any Form 10-Q filed by the
Company with the SEC. In addition, in such event, if the Employee is covered by
the Company’s health, dental, or vision insurance, the Company shall continue to
pay, on a monthly basis, for the Employee’s health insurance premiums, including
spousal coverage, for the remainder of the Term, and thereafter the Employee and
the Employee’s spouse shall continue to be provided, for the remainder of their

--------------------------------------------------------------------------------

lives, with the same access to the Company’s health, dental, and vision
insurance to which the Employee was accorded during the Term, at COBRA premium
rates, which will be paid for by the Employee or the Employee’s spouse (provided
that the cost of such coverage attributable to Employer contributions shall be
treated as taxable income to the Employee monthly to the extent necessary to
enable the health plan to continue to satisfy applicable nondiscrimination
requirements of Section 105(h) of the Code and the Affordable Care Act). The
Change of Control Payment shall be in lieu of the amount payable to the Employee
pursuant to Section 11.5 hereof; provided, however, that the Employee may elect
to receive the amount payable pursuant to Section 11.5 hereof in lieu of the
amount payable pursuant to this Section 11.6. In addition, in such event,
following the Expiration Date, the Employee and the Employee’s spouse shall
continue to be provided for life with the same access to the Company’s health,
dental, and vision insurance to which the Employee was accorded during the Term,
at COBRA premium rates which will be paid for by the Employee. The amount to be
paid to the Employee pursuant to this Section 11.6 shall constitute the sole and
exclusive remedy of the Employee, and the Employee shall not be entitled to any
other or further compensation, rights or benefits hereunder or otherwise.


(b) As used in this Section 11.6, a “Change of Control” shall be deemed to have
occurred if:
(i) any “person” or “group of persons” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
(other than the Employee or any “group of persons” that includes the Employee),
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
1934 Act), directly or indirectly, of securities of the Company representing
more than thirty-three and one-third percent (33-1/3%) of the Company’s then
outstanding securities having the right to vote on the election of

--------------------------------------------------------------------------------

directors (“Voting Securities”), except that there shall be excluded from the
calculation any Voting Securities acquired from the Company with respect to
which the Employee gave his approval as a member of the Board;


(ii) when individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii) the Company consummates (A) a reorganization, merger or consolidation of
the Company, with respect to which in each case all or substantially all of the
Persons who were the beneficial owners of the Voting Securities of the Company
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly and indirectly, more than 50% of the then combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other Person resulting from such reorganization,
merger of consolidation, or (B) the sale or other disposition of all or
substantially all of the assets of the Company.
Notwithstanding the foregoing, no transaction or event shall constitute a Change
of Control hereunder unless such transaction or event also constitutes a change
in ownership or effective

--------------------------------------------------------------------------------

control of the Company within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v) or (vi)(A)(2).
11.7 In the event of the death of the Employee during the Term, as severance,
the Employee’s estate (the “Estate”) shall be entitled to receive (a) the Base
Salary to which the Employee is entitled until the date of death of the Employee
pursuant to Section 4.2; (b) the Bonus compensation to which the Employee is
entitled through the date of death (i.e., the Termination Date shall be
considered the date of death); and (c) the LTC bonus compensation to which the
Employee is entitled through the Termination Date. The amount to be paid to the
Estate pursuant to this Section 11.7 shall constitute the sole and exclusive
remedy of the Estate and any beneficiaries thereof, and neither the Estate nor
any beneficiaries thereof shall be entitled to any other or further
compensation, rights or benefits hereunder or otherwise, including pursuant this
to Article 11.
11.8 The termination or expiration of this Agreement shall not affect the
continuing operation and effect of Article 7 hereof, which shall continue in
full force and effect according to its terms. In addition, the termination or
expiration of this Agreement will not result in a termination or waiver of any
rights and remedies that the Company may have under this Agreement and
applicable law.
12.
INJUNCTIVE RELIEF; REMEDIES

12.1 The Employee acknowledges and agrees that, in the event he shall violate or
threaten to violate any of the restrictions of Article 3 or 7 hereof, the
Company will be without an adequate remedy at law and will therefore be entitled
to enforce such restrictions by temporary or permanent injunctive or mandatory
relief in any court of competent jurisdiction without the necessity of proving
monetary damages.

--------------------------------------------------------------------------------

12.2 The Employee agrees further that the Company shall have the following
additional rights and remedies:
(a) the right and remedy to require the Employee to account for and pay over to
the Company all monies and other consideration derived or received by him as the
result of any transactions determined by an arbitrator or a court of competent
jurisdiction to be a breach of any of the provisions of Section 7.1, and the
Employee hereby agrees to account for and pay over such monies and other
consideration to the Company; and
(b) the right to recover attorneys’ fees incurred in any action or proceeding in
which it seeks to enforce its rights under Article 7 hereof and is successful on
any grounds; provided, however, that, in the event the Employee is the
prevailing party in any such action or proceeding, the Company will pay to the
Employee all reasonable attorneys’ fees and costs incurred by the Employee in
defending such action or proceeding.
12.3 Each of the rights and remedies enumerated above shall be independent of
the other, and shall be severally enforceable, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity.
12.4 The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Section 7.1 upon the courts of any jurisdiction within
the geographical scope of such covenants (a “Jurisdiction”). In the event that
the courts of any one or more of such Jurisdictions shall hold such covenants
unenforceable by reason of the breadth of their scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other Jurisdiction, as to breaches of such covenants in such other respective
Jurisdictions, the above covenants as they relate to each Jurisdiction being,
for this purpose, severable into diverse and independent covenants.

--------------------------------------------------------------------------------

13.
NO RESTRICTIONS

The Employee hereby represents that neither the execution of this Agreement nor
his performance hereunder will (a) violate, conflict with or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under the terms, conditions
or provisions of any contract, agreement or other instrument or obligation to
which the Employee is a party, or by which he may be bound, or (b) violate any
order, judgment, writ, injunction or decree applicable to the Employee. In the
event of a breach hereof, in addition to the Company’s right to terminate this
Agreement, the Employee shall indemnify the Company and hold it harmless from
and against any and all claims, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees) incurred or suffered in connection with
or as a result of the Company’s entering into this Agreement or employing the
Employee hereunder.
14.
ARBITRATION

14.1 Except with regard to Section 12.1 hereof and any other matters that are
not a proper subject of arbitration, all disputes between the parties hereto
concerning the performance, breach, construction or interpretation of this
Agreement or any portion thereof, or in any manner arising out of this Agreement
or the performance thereof, shall be submitted to binding arbitration, in
accordance with the rules of the American Arbitration Association. The
arbitration proceeding shall take place at a mutually agreeable location in
Nassau County, New York or such other location as agreed to by the parties.
14.2 The award rendered by the arbitrator shall be final, binding and
conclusive, shall be specifically enforceable, and judgment may be entered upon
it in accordance with applicable law in an appropriate court in the State of New
York, with no right of appeal therefrom.

--------------------------------------------------------------------------------

14.3 Each party shall pay its or his own expenses of arbitration, and the
expenses of the arbitrator and the arbitration proceeding shall be equally
shared; provided, however, that, if, in the opinion of the arbitrator (or a
majority of the arbitrators if more than one), any claim or defense was
unreasonable, the arbitrator(s) may assess, as part of their award, all or any
part of the arbitration expenses of the other party (including reasonable
attorneys’ fees) and of the arbitrator(s) and the arbitration proceeding against
the party raising such unreasonable claim or defense; provided, further, that,
if the arbitration proceeding relates to the issue of Cause for termination of
employment, (a) if, in the opinion of the arbitrator (or a majority of the
arbitrators if more than one), Cause existed, the arbitrator(s) shall assess, as
part of their award, all of the arbitration expenses of the Company (including
reasonable attorneys’ fees) and of the arbitrator(s) and the arbitration
proceeding against the Employee or (b) if, in the opinion of the arbitrator (or
a majority of the arbitrators if more than one), Cause did not exist, the
arbitrator(s) shall assess, as part of their award, all of the arbitration
expenses of the Employee (including reasonable attorneys’ fees) and of the
arbitrator(s) and the arbitration proceeding against the Company.
15.
CODE SECTIONS 409A, 280G AND 4999.

15.1 The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code (together with the regulations
and guidance promulgated thereunder, “Code Section 409A”), and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the parties hereto of the applicable
provision without violating the provisions of Code Section 409A. In no event
whatsoever shall the Company be liable for any

--------------------------------------------------------------------------------

additional tax, interest or penalty that may be imposed on the Employee by Code
Section 409A as a result of the Company’s compliance with the terms of this
Agreement.


15.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits constituting deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination of
employment is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a termination of employment or like terms shall mean “separation
from service.” If the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six (6)
month period measured from the date of such “separation from service” of the
Employee, and (ii) the date of the Employee’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 15.2 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified herein.
15.3 All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Employee (provided that if any such
reimbursements constitute taxable income to the Employee, such reimbursements
shall be paid no later than March 15th of the calendar year

--------------------------------------------------------------------------------

following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.


15.4 For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within sixty (60) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.
15.5 Notwithstanding any other provisions of this Agreement to the contrary, in
the event that any payments or benefits received or to be received by the
Employee in connection with the Employee’s employment with the Company (or
termination thereof) would subject the Employee to the excise tax imposed under
Section 280G or 4999 of the Code (the “Excise Tax”), and, if the net-after tax
amount (taking into account all applicable taxes payable by the Employee,
including any Excise Tax) that the Employee would receive with respect to such
payments or benefits does not exceed the net-after tax amount the Employee would
receive if the amount of such payment and benefits were reduced to the maximum
amount which could otherwise be payable to the Employee without the imposition
of the Excise Tax, then, to the extent necessary to eliminate the imposition of
the Excise Tax, reduction shall occur in the following order unless the Employee
elects in writing a different order to the extent permitted under Code Sections
409A, 280G and 4999: (i) severance payment based on multiple of Base Salary
and/or Bonus; (ii) other cash payments; (iii) any pro-rated Bonus or pro-rated
LTC paid as severance; (iv) acceleration of vesting of stock options with an
exercise price that exceeds the then fair market value of stock

--------------------------------------------------------------------------------

subject to the option, provided such options are not permitted to be valued
under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (v) any equity awards
accelerated or otherwise valued at full value, provided such equity awards are
not permitted to be valued under Treasury Regulations Section 1.280G-1 Q/A –
24(c); (vi) acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of stock subject to the option provided such
options are permitted to be valued under Treasury Regulations Section 1.280G – 1
Q/A – 24(c); (vii) acceleration of vesting of all other stock options and equity
awards; and (viii) within any category, reductions shall be from the last due
payment to the first.


16.
ASSIGNMENT

This Agreement, as it relates to the employment of the Employee, is a personal
contract and the rights and interests of the Employee hereunder may not be sold,
transferred, assigned, pledged or hypothecated.
17.
NOTICES

Any notice required or permitted to be given pursuant to this Agreement shall be
deemed to have been duly given when delivered by hand or sent by certified or
registered mail, return receipt requested and postage prepaid, overnight mail or
courier, e-mail, or fax as follows:
If to the Employee:


P.O. Box 450
Hewlett, New York 11557
bgoldstein@kingstonecompanies.com
Fax Number: (516) 374-4484



--------------------------------------------------------------------------------

If to the Company:


Chairman, Compensation Committee
William Yankus
wyankus@comcast.net


or at such other address as any party shall designate by notice to the other
party given in accordance with this Article 17.
18.
GOVERNING LAW

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed entirely in New York without regard to conflicts of laws principles.
19.
WAIVER OF BREACH; PARTIAL INVALIDITY

The waiver by either party of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach. If any
provision, or part thereof, of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and not in any way affect or render invalid or unenforceable any other
provisions of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction or arbitrators, as the case may be, are
authorized to so reform such invalid or unenforceable provision, or part
thereof, so that it would be valid, legal and enforceable to the fullest extent
permitted by applicable law.

--------------------------------------------------------------------------------

20.
ENTIRE AGREEMENT; AMENDMENT

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and there are no representations, warranties or
commitments except as set forth herein. This Agreement supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral, of the parties hereto relating to the subject matter hereof, including the
Prior Amended Employment Agreement, with regard to the Employee’s employment
with the Company effective as of January 1, 2020. This Agreement may be amended,
and any provision hereof waived, only by a writing executed by the party sought
to be charged. No amendment or waiver on the part of the Company shall be valid
unless approved by its Board.
21.
COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same instrument.
22.
FACSIMILE AND EMAIL SIGNATURES

Signatures hereon which are transmitted via facsimile or email shall be deemed
original signatures.
23.
EXPENSES

23.1 The Company agrees to pay the reasonable fees and expenses of legal counsel
incurred by the Employee in connection with the drafting and negotiation of this
Agreement.

--------------------------------------------------------------------------------

23.2 In addition to the right to indemnification conferred in Article Thirteenth
of the Restated Certificate of Incorporation of the Company, as amended (the
“Certificate of Incorporation”), and Article VII, Section 7 of the By-Laws of
the Company, as amended (the “By- Laws”), the Employee shall have the right to
have his expenses (including reasonable attorneys’ fees) incurred in defending
any action or proceeding as to which the Employee is entitled to be indemnified
in advance of its final disposition advanced and paid promptly as set forth
below upon

--------------------------------------------------------------------------------

incurring such expenses; provided, however, that an advancement of expenses
incurred by the Employee shall be made only upon delivery to the Company of an
undertaking by the Employee to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that the Employee is not entitled to be indemnified for
such expenses under the Certificate of Incorporation or the By-Laws. The Company
shall make advance payments of such expenses (including reasonable attorneys’
fees) incurred within thirty (30) days of the Employee’s presentation of an
invoice for such expenses.


24.
CONSTRUCTION

All references in this Agreement to “includes” and “including” shall be
construed to include the words “without limitation”.
25.
REPRESENTATION BY COUNSEL; INTERPRETATION

The Employee acknowledges that he has been represented by counsel, or has been
afforded the opportunity to be represented by counsel, in connection with this
Agreement. Accordingly, any rule of law or any legal decision that would require
the interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived by the
Employee. The provisions of this Agreement shall be interpreted in a reasonable
manner to give effect to the intent of the parties hereto.
26.
HEADINGS

The headings and captions under articles and sections of this Agreement are for
convenience of reference only and do not in any way modify, interpret or
construe the intent of the parties or affect any of the provisions of this
Agreement.
[Remainder of page intentionally left blank. Signature page follows.]

--------------------------------------------------------------------------------

[bg_3.jpg]

--------------------------------------------------------------------------------

EXHIBIT A


SAMPLE SHORT TERM BONUS CALCULATION



--------------------------------------------------------------------------------

EXHIBIT B


SAMPLE LONG-TERM BONUS CALCULATION